Citation Nr: 0333631	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ankylosis of the 
spine with right drop shoulder. 

2.  Entitlement to an increased rating for right peroneal 
neuropathy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please obtain the veteran's medical 
treatment records from the VA Medical 
Center (VAMC) in Charleston, South 
Carolina, for any treatment for his 
claimed ankylosis of the spine or his 
service-connected right peroneal 
neuropathy, during the period from 
January 1, 2002 to the present.  Request 
complete clinical records.   

2.  Please obtain any necessary release 
forms from the veteran and then request 
all medical treatment records from Dr. 
Byron Bailey, Neurosurgery, Medical 
University of South Carolina, Charleston, 
South Carolina 29425, which pertain to 
the veteran.  

After attempting to obtain records, 
inform the veteran of any information 
that VA was unable to obtain, including 
what efforts were made to obtain them.  
Also inform the veteran that VA will 
proceed to decide his appeal without such 
information unless he is able to submit 
them.  The veteran should be told that it 
is his obligation to obtain a medical 
nexus opinion from Dr. Bailey showing a 
relationship between service-connected 
disability and ankylosis of the spine, if 
the veteran believes that Dr. Bailey can 
provide such an opinion.  Allow an 
appropriate period of time within which 
to respond.  

3.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded orthopedic 
and neurological examinations to 
determine the nature and etiology of any 
ankylosis of the spine, with right drop 
shoulder, and to also determine the 
severity of the veteran's service-
connected right peroneal neuropathy.  

All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  The rationale for all 
opinions should be explained in detail.  
If the examiner(s) provides an opinion 
that is contrary to one already of 
record, the examiner(s) should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  The claims folder 
should be made available to the 
examiner(s) for review.  

In the veteran's orthopedic examination, 
after a review of the examination 
findings and the entire evidence of 
record, it is requested that the examiner 
determine whether the veteran suffers 
from ankylosis of the spine and right 
drop shoulder, and if so, the examiner 
should state the medical probabilities 
that any ankylosis of the spine, with 
right drop shoulder, is related to 
military service, or caused or made worse 
by his service-connected right peroneal 
neuropathy or by service-connected 
lumbosacral radiculopathy.  If no 
disability is found, or no link to the 
veteran's service-connected disabilities 
is indicated, such findings and 
conclusions should be affirmatively 
stated and explained.   

In the veteran's neurological 
examination, the examiner is requested to 
specifically review the veteran's March 
and December 2000 VA examination reports, 
the January 2002 VA electromyograph (EMG) 
report, and the February 2003 nerve 
testing report from the Medical 
University of South Carolina.  The 
examiner should indicate whether the 
paralysis of the veteran's right peroneal 
nerve is complete or incomplete, or 
whether the nerve involvement is wholly 
sensory.  The examiner should also set 
forth the range in degrees of the dorsal 
flexion of the veteran's right foot or 
indicate whether dorsal flexion of the 
right foot is lost.   

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


